Case 1:20-cv-20753-JAL Document 5 Entered on FLSD Docket 03/04/2020 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                     CASE NO.: 1:20-CV- 20753-LENARD/O’SULLIVAN

 CLAUDIA V. GATTO,

        Plaintiff,

 vs.

 TINTAMAR, LLC and
 LUIS A. BURASCHI a/k/a
 LUIGI BURASCH,

       Defendants.
 ______________________________/

                          PLAINTIFF’S STATEMENT OF CLAIM

        Plaintiff, Claudia V. Gatto, pursuant to the Court’s Order entered on March 3, 2020

 [ECF 4], files of her Statement of Claim based on the information known to her and estimates as

 follows:

                                     Preliminary Statement

        This Statement of Claim is not be construed as a demand, but merely as a case

 management tool required by the Court. See Calderon v. Baker Concrete Const., Inc., 771 F.3d 807,

 811 (11th Cir. 2014) (“That document is an extra-Rules practice used by the district court for its

 convenience and to aid in case management. It does not have the status of a pleading and it is

 not an amendment under Rule 15 of the Federal Rules of Civil Procedure.”)




                                                   1

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:20-cv-20753-JAL Document 5 Entered on FLSD Docket 03/04/2020 Page 2 of 3



                             Information Requested by the Court

        1.      Plaintiff does not have all of the time and pay records from her employment at

 this time, and so she must estimate the hours that she worked, the pay that she received for those

 hours, and the corresponding wages due to her.

        2.      Plaintiff prepared this Statement of Claim with the assistance of counsel.

        3.      Plaintiff estimates that she is owed $38,552.00.

        4.      Plaintiff calculated the amount she estimated she is owed based on the spreadsheet

 filed herewith as Exhibit “A”.

        5.      Plaintiff is claiming that she is owed for overtime worked between September

 23, 2013 to January 19, 2020.

        6.      Plaintiff estimates that she is owed $13,552.00 in unpaid/underpaid

 overtime wages plus statutory damages pursuant to 26 U.S.C. §7434 from 2015 to 2019

 ($5,000 per year) $25,000.00.

        7.      Plaintiff also seeks liquidated in an amount equal to her unpaid/underpaid

 overtime wages plus her attorneys’ fees and costs.

        8.      Plaintiff’s Statement of Claim is based upon the information currently known

 and/or available.

        9.      Plaintiff reserves the right to amend this Statement of Claim based upon

 additional   information    provided     by    Defendants,      through     discovery,   and/or   as

 additional/different information becomes known.

        10.     This Statement of Claim does not include any computation of for damages other

 than those sought in the operative/pending Complaint and is subject to revision through the

 course of discovery and/or the amendment of the Complaint.
                                                   2

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:20-cv-20753-JAL Document 5 Entered on FLSD Docket 03/04/2020 Page 3 of 3




       Respectfully submitted this 4th day of March 2020.

                                                      Brian H. Pollock, Esq.
                                                      Brian H. Pollock, Esq. (174742)
                                                      brian@fairlawattorney.com
                                                      FAIRLAW FIRM
                                                      7300 N. Kendall Drive
                                                      Suite 450
                                                      Miami, FL 33156
                                                      Tel: 305.230.4884
                                                      Counsel for Plaintiff




                                                 3

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                    www.fairlawattorney.com
